DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “coolant supply device” and “torque sensing device” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guiding pad diameter setting unit” in claim 1, “cutting diameter setting unit” in claim 1, “inner bore diameter measurement device” in claim 4, “laser based measurement device” in claim 5, “coolant supply device” in claim 7, “torque sensing device” in claim 8, “tool control unit” in claim 9 and “axial drive unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "each of the axial drive unit" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a predetermined machining profile”. However, this limitation already has antecedent basis in line 3 of claim 10, making it unclear whether these limitations refer to the same “a predetermined machining profile” or a different “predetermined machining profile”. For the purpose of examination, it has been assumed these refer to the same predetermined machining profile.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nedzlek (US 8,506,210).
Regarding claim 1, Nedzlek teaches a machining tool (Abstract) for internal machining of a shaft (shaft will be workpiece mentioned Column 1, lines 60-64) with an inner bore (mating hole mentioned in Column 1, lines 60-64), comprising an external boring bar support device (#10, #30), a boring bar (#2), the boring bar comprising a radially extensible cutting insert (#18; cutting insert #18 extended by mechanical or electrical means mentioned in Column 5, lines 4-10), and an end part (#22 of fig. 1) of the boring bar rotatably connected to a main part (#16) of the boring bar (#22 in fig. 1 is connected to shaft that rotates), wherein the end part is provided with one or more radially moveable guiding pads (#20) which are remotely controlled by a guiding pad diameter setting unit (guiding pads #20 are controlled by actuation mentioned Column 4, lines 11-23 by a CNC in Column 1, lines 47-51), and wherein the radially extensible cutting insert is remotely controlled by a cutting diameter setting unit (cutting insert #18 extended by mechanical or electrical means mentioned in Column 5, lines 4-10 and CNC in Column 1, lines 47-51).
Regarding the intended use limitation “a boring bar configured to have a diameter smaller than a smallest opening on one side of the inner bore of the shaft to be machined internally” of claim 1, it is noted that the prior art used in the rejection is capable of being used for this function because Nedzlek cutting part #18 is being inserted in a mating hole and doing cutting operations, which is evidence that tool #2 it is capable of having a smaller diameter of mating hole in order to be inserted and machining a shaft internally. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 2, Nedzlek teaches the machine tool of claim 1, Nedzlek further discloses: wherein the end part is provided with at least three radially moveable guiding pads (see fig. 6A, 6B, 6C where there are three moving guide pads #20).

Regarding claim 7, Nedzlek teaches the machine tool of claim 1, Nedzlek further discloses: further comprising a coolant supply device (#42; see fig. 5) arranged to flush a coolant liquid (lubricant provides cooling; Column 4, lines 47-50) during operation in a direction from the guiding pads (see fig. 4 where coolant comes through guiding pads #20) to the radially extensible cutting insert (coolant is coming in from #42 and filling groove #48, then the coolant goes in the direction of the cutting insert).


Regarding claim 10, Nedzlek teaches the machine tool of claim 1, Nedzlek further discloses: the method comprising machining the inner bore according to a predetermined machining profile (predetermined material removal done by CNC; Column 1, lines 43-67) by remotely controlling the one or more radially moveable guiding pads (guiding pads #20 are controlled by actuation mentioned Column 4, lines 11-23 by a CNC in Column 1, lines 43-67) and by remotely controlling adjustment of the cutting diameter of the radially extensible cutting insert (#18 cutting tool) as function of an axial position of the radially extensible cutting insert (cutting insert #18 extended by mechanical or electrical means mentioned in Column 5, lines 4-10 and CNC in Column 1, lines 43-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek (US 8,506,210) in view of Cheronneau (FR 2928568).
Regarding claim 3, Nedzlek substantially discloses the invention of claim 1, except Nedzlek fails to directly disclose: wherein the guiding pads comprise a plastic material.
In the same field of endeavor, namely machine tools, Cheronneau teaches: wherein the guiding pads comprise a plastic material (#31 of fig. 4A that surrounds #30 mentioned in Page 8, lines 5-13 is made of plastic mentioned in Page 7, lines 14-18).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding pad of Nedzlek so that the guiding pads are comprised of a plastic material as taught by Cheronneau in order for the guiding pads to be made of a material that when inserted in a hole and adjusted to mate the hole, it won’t damage the inner surface to be machined.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek (US 8,506,210) in view of Nishitani et al. (US 8,839,699).
Regarding claim 4 and 5, Nedzlek substantially discloses the invention of claim 1, except Nedzlek fails to directly disclose: the main part of the boring bar further comprising an inner bore diameter measurement device, axially positioned near to the radially extensible cutting insert; and wherein the inner bore diameter measurement device is a laser based measurement device.
In the same field of endeavor, namely machine tools, Nishitani et al. teaches: the main part of the boring bar further comprising an inner bore diameter measurement device (#65; Column 43, lines 33-60), axially positioned near to the radially extensible cutting insert (#67 has blade #29 but omitted in fig. 29 and is proximate to sensor at #65); and wherein the inner bore diameter measurement device is a laser based measurement device (laser distance meter; Column 43, lines 33-60).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the boring bar of Nedzlek so that the main part of the boring bar further comprising an inner bore diameter measurement device, axially positioned near to the radially extensible cutting insert; and wherein the inner bore diameter measurement device is a laser based measurement device as taught by Nishitani et al. in order to inspect the inner surface of a shaft and determine the diameter of the bore after machining to determine if the desired machining operation was reached successfully without having to remove the machine tool and inspecting manually.

Regarding claim 6, the modified invention of Nedzlek substantially discloses the invention of claim 4, except the modified invention of Nedzlek fails to directly disclose: wherein the inner bore diameter measurement device comprises a protection cover.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the head of the laser distance sensor such that the laser distance sensor is recessed in an indent in the inner surface of #65 and the outer surface of #65 will act as the protecting cover for the purpose of preventing the laser distance sensor from bumping the workpiece when the tool is inserted in the hole to be machined, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek (US 8,506,210) in view of Wilmot (US 8,888,419).
Regarding claim 8, Nedzlek substantially discloses the invention of claim 1, except Nedzlek fails to directly disclose: wherein the guiding pad diameter setting unit is provided with a torque sensing device.
In the same field of endeavor, namely machine tools, Wilmot teaches: wherein the guiding pad diameter setting unit is provided with a torque sensing device (electrical torque monitoring limiter of fig. 6 mentioned in Column 12, lines 5-12 and Column 13, lines 36-43).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding pads of Nedzlek so that the guiding pad diameter setting unit is provided with the torque sensing device as taught by Wilmot in order to control the torque transferred to the tool shaft and when torque is too high, reduce the torque  which in turn reduces torsional vibration and improves tool life (Column 17, lines 55-64).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek (US 8,506,210).
Regarding claim 9, when viewing the machine tool, for example, in Column 1, lines 47-51, it can be appreciated that the tool of Figure 1 is controlled by a CNC machine. Nedzlek does not disclose: further comprising a tool control unit, connected to the each of the axial drive unit, cutting diameter setting unit, guiding pad diameter setting unit, and/or inner bore diameter measurement device, if present.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the control system of the CNC of Nedzlek such that the tool control unit further comprising a tool control unit (CNC in Column 1, lines 47-51), connected to the each of the axial drive unit (CNC machining center will control rotation of tool #2), cutting diameter setting unit (cutting insert #18 extended by mechanical or electrical means mentioned in Column 5, lines 4-10), guiding pad diameter setting unit (guiding pads #20 are controlled by actuation mentioned Column 4, lines 11-23 by a CNC in Column 1, lines 47-51), and/or inner bore diameter measurement device (not present), if present  for the purpose of allowing the tool to work on different workpiece mating holes and carry out the machining process without wobbling inside the mating hole being machined and damaging the workpiece.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek (US 8,506,210) in view of Nishitani et al. (US 8,839,699).
Regarding claim 11-13, Nedzlek substantially discloses the invention of claim 10, except Nedzlek fails to directly disclose: method further comprising measuring an inner bore axial diameter profile before and/or after the machining of the inner bore; and wherein measuring comprises measuring the inner bore axial diameter profile at a plurality of predetermined axial locations along the inner bore; and further comprising converting the measured inner bore axial diameter profile to a predetermined machining profile.
In the same field of endeavor, namely machine tools, Nishitani et al. teaches: method further comprising measuring an inner bore axial diameter profile (Column 8, lines 8-18, 33-40 and 61-67 where laser distance meter measures inner surface of hole) before and/or after the machining of the inner bore; and wherein measuring comprises measuring the inner bore axial diameter profile (inspects inner surface; Column 43, lines 33-61) at a plurality of predetermined axial locations (plurality of laser distance meters are in circumferential direction of bore bar and will detect different axial locations at inner surface of bore; Column 8, lines 61-67) along the inner bore; and further comprising converting the measured inner bore axial diameter profile to a predetermined machining profile (where part inserted in prepared hole to scan and copy the prepared hole in order to machine another hole is can be the laser sensor mentioned in Column 43, lines 33-61; Column 12, lines 50-67 and column 13, lines 1-22).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine tool of Nedzlek so that the method further comprises measuring an inner bore axial diameter profile before and/or after the machining of the inner bore; and wherein the measuring comprises measuring the inner bore axial diameter profile at a plurality of predetermined axial locations along the inner bore; and further comprising converting the measured inner bore axial diameter profile to a predetermined machining profile as taught by Nishitani et al. in order to allow precise machining on the workpiece without requiring physical interaction with the workpiece to measure the inner bore of workpiece being machined and preventing chips or other material residual from affecting the machine operator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurz (US 6,394,710) teaches a tool and method for internal boring similar to inner shaft tool.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haberle et al. (US 7,717,651) teaches a tool for precision nternal boring similar to inner shaft tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janiszewski (US 3,981,210) teaches a tool with guide pads similar to inner shaft tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Faber (DE 1086110) teaches a tool with guide pads similar to inner shaft tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishitani et al. (US 10,946,456) teaches a tool and method for internal boring similar to inner shaft tool.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roettger (US 9,849,492) teaches a tool for internal boring similar to inner shaft tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722